Bloodworth, J.
1.' Where the defendant, on cross-examination of a witnéss for the State, put in evidence her own general character, it was not error for the court thereafter to allow other witnesses to testify that they were “acquainted with the general reputation of the defendant for lewdness, and it is bad.”
2. While, the evidence as to the general reputation of the defendant and of her house for. lewdness, standing alone, would not be sufficient to authorize a conviction, there was other evidence which, taken in connection with this, was sufficient to authorize the jury to convict on the count for keeping a lewd house, Fitzgerald v. State, 10 Ga. App. 70 (5), 76 (72 S. E. 541).
3. There was ample evidence to authorize the conviction on the count for running a disorderly house.

Judgment affirmed.


Broyles, P. J., and Sarwell, J., concur.